Citation Nr: 0100439	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability. 

2.  Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision issued by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1999, a statement of the case was issued in July 1999, 
and a substantive appeal was received in August 1999.  The 
veteran testified at an RO hearing in November 1999. 

The issue of entitlement to service connection for a lumbar 
spine disability will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The stress fracture of the right foot and tendonitis of 
the left heel suffered by the veteran during his military 
service resolved without leaving current residual disability.  

2.  The veteran does not currently suffer from any bilateral 
foot disability. 


CONCLUSION OF LAW

Bilateral foot disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that during service he incurred a 
bilateral heel disorder in the form of stress fractures, 
which presently causes him continued disability as pain.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as service medical records (SMRs), or provide 
for an examination or medical opinion when necessary to make 
a decision on the claim.  However, the law also provides that 
such assistance is not required to a claimant if no 
reasonable possibility exists that such assistance would aid 
in sustaining the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  After 
reviewing the claims file, which include the veteran's 
service medical records (SMRs), VA and private medical 
records, and the report of a January 1999 VA examination 
which was scheduled in connection with the veteran's claim, 
the Board finds that no further action is necessary to meet 
the statutory assistance to the veteran and that the evidence 
of record allows for equitable review of the issues of 
entitlement to service connection for a bilateral heel 
disorder.  

The veteran's contention regarding heel problems during 
service is supported by service medical records which show 
that in April 1972, shortly after the veteran entered active 
duty, he complained of right and left heel pain.  An x-ray 
study of both heels resulted in a finding of "no active 
disease process."  He was diagnosed with a clinical stress 
fracture of the right foot and was put on a physical profile 
for an estimated eight weeks of convalescence and/or 
evaluation.  Treatment records at that time also appear to 
document left heel tendonitis.  A May 1972 clinical record 
states that X-rays showed a healing stress fracture and that 
the veteran was doing well.  On separation examination in 
January 1995, the veteran reported having had foot trouble, 
and a stress fracture of the right heel during service was 
noted.  However, on clinical examination, the veteran's feet 
were evaluated as normal. 

The relevant post-service medical records consist of a 
January 1999 VA examination report and associated radiology 
report of the feet.  The veteran complained of pain in both 
feet due to stress fractures incurred during service.  The 
pain appeared to be located over the distal aspect of the 
metatarsals bilaterally with occasional numbness, but there 
was no pin point pain elicited upon palpation of the heels.  
The examiner noted that the veteran also had a history of 
pain and numbness in the lower extremities, including both 
feet, as a residual of his lumbar spine disability.  The 
diagnosis was complaints of bilateral foot pain.  The 
radiology examination was interpreted as showing no evidence 
of fracture, dislocation, or other bone or joint pathology.

The remaining evidence consists of the veteran's variously 
dated written statements and November 1999 RO hearing 
testimony, in which he contends he suffers from the residuals 
of stress fractures of the feet sustained in service, which 
cause him current disability.

Upon a review of the relevant evidence and the applicable law 
and regulations, the Board finds that service connection for 
a bilateral foot or heel disorder is not warranted.  The SMRs 
demonstrate that in April 1972 the veteran suffered from a 
stress fracture of the right foot, for which he was put on a 
physical profile, and that he also suffered from left foot 
tendonitis.  However, these disorders appear to have resolved 
without leaving any residual disability.  A May 1972 clinical 
record reveals that X-rays showed a healing stress fracture 
and that the veteran was doing well.  The SMRs reveal that 
the veteran did not complain of further problems with his 
feet or heels for the remaining term of his active duty 
service, which was nearly three years.  

Furthermore, despite the veteran's complaints of pain, no 
disability of the feet was diagnosed on VA examination in 
July 1999.  While the examiner did note the complaints of 
pain, the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  When a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current chronic disability.  Although the 
veteran may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In this case, although the VA examiner 
noted the inservice foot symptomatology and the veteran's 
current complaints of pain, no chronic disability of the feet 
was diagnosed.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for a bilateral foot disorder.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  However, there is not an approximate balance of 
positive and negative evidence to otherwise permit a 
favorable determination. 



ORDER

Entitlement to service connection for bilateral foot 
disability is not warranted.  To this extent, the appeal is 
denied. 


REMAND

Concerning the issue of entitlement to service connection for 
lumbar spine disability, the Board finds that additional 
development of the evidence of record is required to comply 
with current law.  As explained previously herein, the 
President recently signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law sets forth provisions 
regarding VA assistance to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).  

In developing the record, the RO did undertake a search for 
private medical records relating to treatment of his lumbar 
spine disability allegedly located at BarnesCare and Barnes-
Jewish Hospital.  Both of these institutions reported in 
writing to VA that they had no records available.  The Board 
is satisfied that these efforts fulfill VA's duty to assist 
with regard to such records.

However, the Board believes that a further search for 
additional relevant military and VA records is in order.  
First, the Board observes that in his February 1998 
application for compensation and pension, the veteran 
reported that he received care for his lower back in service 
at the Army Hospital in Ft. Carson, Colorado; and after 
service at the Silver Orthopedic Clinic - John Cochran VA 
Medical Center in 1996.  It is not clear from the record 
whether attempts to locate such records have been made.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and all 
other repositories that may possess the 
veteran's SMRs in an attempt to obtain 
and associate with the claims file a copy 
of any April 1975 records relevant to 
treatment received for a low back 
disorder at the Army Hospital in Ft. 
Carson, Colorado.  

2.  The RO should obtain and associate 
with the claims file all VA medical 
records (not already of record) relevant 
to the veteran's lumbar spine disability, 
to include records from the Silver 
Orthopedic Clinic - John Cochran VA 
Medical Center documenting treatment in 
1996.

3.  The RO should then review the claims 
file and ensure that all assistance to 
the veteran provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A) have been complied 
with.  

4.  The RO should then review the 
veteran's claim in light of the expanded 
record and determine whether service 
connection for lumbar spine disability 
may be granted.  If the benefit sought is 
not granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 



